NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER





                              NO. 30327



               IN THE INTERMEDIATE COURT OF APPEALS


                      OF THE STATE OF HAWAI'I


      WILLIAM WENDELL RAMSEY, JR., Petitioner-Appellant, v.

              STATE OF HAWAI'I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT

                      (S.P.P. NO. 09-1-0001)



    ORDER GRANTING THE MOTION TO WITHDRAW AND DISMISS APPEAL

    (By: Fujise, Presiding Judge, Leonard and Reifurth, JJ.)


          Upon consideration of Petitioner-Appellant William

Wendell Ramsey’s Motion to Withdraw and to Dismiss Appeal, the

papers in support, and the records and files herein, it appears

that Appellant no longer wishes to continue this appeal. 

Therefore,

          IT IS HEREBY ORDERED that the motion is granted, and

this appeal is dismissed.

          DATED: Honolulu, Hawai'i, December 8, 2010.


                                      Presiding Judge





                                      Associate Judge





                                      Associate Judge